                                                      Entered on Docket
                                                      May 07, 2019
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1   GEOFFREY E. WIGGS (SBN 276041)
     LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350                The following constitutes the order of the Court.
 2   San Mateo, Ca 94403                            Signed: May 6, 2019
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
                                                    ________________________________________
 4                                                  Charles Novack
     Attorneys for
     Specially Appearing Defendant                  U.S. Bankruptcy Judge
 5   Chanel H. Chan

 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
 9
     In re:                                          Chapter 7
10
              SIMON CHAN,                            Case No. 18-40217-CN
11                    Debtor.                        Adversary No: 18-04115
12   LOIS I. BRADY,                                  ORDER APPROVING STIPULATION FOR
              Trustee in Bankruptcy                  WITHDRAWAL OF SUBPOENA TO THE
13
                                                     CALIFORNIA DEPARTMENT OF MOTOR
                      Plaintiff,
14                                                   VEHICLES
     v.
15
     CHANEL H. CHAN,                                 Complaint Filed: December 10, 2018
         a.k.a. CHANEL HAOFAN CHAN,
16
                      Defendant.
17

18            After considering the Stipulation for Withdrawal of Subpoena to the California

19   Department of Motor Vehicles [filed as Docket Number 44]:

20            IT IS HEREBY ORDERED THAT the Stipulation is approved and adopted as the Order

21   of the Court.

22

23                                       *** END OF ORDER ***

24

25
     ORDER

26   Case: 18-04115         Doc# 47   Filed: 05/06/19    Entered: 05/07/19 11:22:17        Page 1 of 2
 1                                       COURT SERVICE LIST

 2

 3   All parties served by ECF Notice.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER

26   Case: 18-04115     Doc# 47     Filed: 05/06/19   Entered: 05/07/19 11:22:17   Page 2 of 2
